          Case 1:15-cv-03877-KMW Document 43 Filed 02/05/19 Page 1 of 10


                                                                              USDSSDNY
UNITED STATES DISTRICT COURT
                                                                              DOCUMENT
FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                                              ELECTRONICALLY FILED
--------------------                  ---·----------------x
SECURITIES AND EXCHANGE                                                       DOC #:
COMMISSION,                                                                   DATE FILED: ~      l :rf11
                                      Plaintiff,

          v.
                                                                            No. 15 Civ. 3877 (KMW)
ROBERT P. DEPALO, JOSHUA B. GLADTKE,
GREGG A. LERMAN, PANGAEA TRADING
PARTNERS LLC, ARJENT LLC,                                                   ECF CASE
ARJENT LIMITED, AND EXCALIBUR ASSET
MANAGEMENT LLC,

                                   Defendants,

and

ROSEMARIE DEPALO AND
ALLIED INTERNATIONAL FUND, INC.,

                                   Relief Defendants.
------------------------------------------------------------------------x

           \L-A...;:,
      [ ~ ] FINAL JUDGMENT AS TO DEFENDANT EXCALIBUR ASSET
                                           MANAGEMENT LLC

         The Securities and Exchange Commission having filed a Complaint and Defendant

Excalibur Asset Management LLC ("Defendant") having entered a general appearance;

consented to the Court's jurisdiction over Defendant and the subject matter of this action;

consented to entry of this final Judgment ("Final Judgment"); waived findings of fact and

conclusions of law; and waived any right to appeal from this Final Judgment:


                                                         I.

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section     1O(b) of the
         Case 1:15-cv-03877-KMW Document 43 Filed 02/05/19 Page 2 of 10



Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. § 78j(b )] and Rule lOb-5

promulgated thereunder [17 C.F.R. § 240.1 0b-5] , by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65( d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant' s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                 II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section l 7(a) of the Securities Act of 1933

(the "Securities Act") [15 U.S .C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly :

        (a)     to employ any device, scheme, or artifice to defraud;




                                                  2
         Case 1:15-cv-03877-KMW Document 43 Filed 02/05/19 Page 3 of 10



       (b)     to obtain money or property by means of any untrue statement of a material fact

               or any omission of a material fact necessary in order to make the statements

               made, in light of the circumstances under which they were made, not misleading;

               or

       (c)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65( d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable

for disgorgement of $670,660.46, representing its ill-gotten gains as a result of the conduct

alleged in the Complaint. However, Defendant' s obligation to pay disgorgement shall be

deemed satisfied upon entry of this Final Judgment by the restitution order entered against

Robert P. DePalo in New York v. DePalo, et al., Indictment No. 01450/2015 (N.Y. Sup. Ct.).


                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant
                                                                                                      ··...
shall comply with all of the undertakings and agreements set forth therein.




                                                 3
          Case 1:15-cv-03877-KMW Document 43 Filed 02/05/19 Page 4 of 10



                                                 V.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S .C. § 523 , the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S .C. § 523(a)(19).

                                                VI.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                VII .

         There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.


Dated:    r.eb     '5

                                              UNITED STATES DISTRICT JUDGE




                                                  4
          Case 1:15-cv-03877-KMW Document 43 Filed 02/05/19 Page 5 of 10




UNITED ST ATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
------------------------------- -----------------------------------------x
SECURITIES AND EXCHANGE
COMMISSION,

                                       Plaintiff,

          v.
                                                                              No. 15 Civ. 3877 (KMW)
ROBERT P. DEPALO, JOSHUA B. GLADTKE,
GREGG A. LERMAN, PANGAEA TRADING
PARTNERS LLC, ARJENT LLC,                                                     ECFCASE
ARJENT LIMITED, AND EXCALIBUR ASSET
MANAGEMENT LLC,

                                    Defendants,

and

ROSEMARIE DEPALO AND
ALLIED INTERNATIONAL FUND, INC.,

                                    Relief Defendants.
------------------------------------------------------------------------,X


         CONSENT OF DEFENDANT EXCALIBUR ASSET                                 ANAGEMENT LLC

         1.       Defendant Excalibur Asset Management LLC ("De endant") acknowledges

having been served with the complaint in this action, enters a general appearance, and admits the

Court's jurisdiction over Defendant and over the subject matter of his action.

         2.       Without admitting or denying the allegations of the :eomplaint (except as provided

herein paragraph 10 and except as to personal and subject matter j risdiction, which Defendant

admits), Defendant hereby consents to the entry of the final Jud gm nt in the form attached hereto

(the "Final Judgment") and incorporated by reference herein, whic among other things:
                                                                              I
         (a)      permanently restrains and enjoins Defendant from           v'" olations of Section l 7(a) of

         the Securities Act of I 933 (" Securities Act"), 15 U .S.C. § 7 q(a) ; Section I O(b) of the
         Case 1:15-cv-03877-KMW Document 43 Filed 02/05/19 Page 6 of 10




       Securities Exchange Act of 1934 ("Exchange Act"), 15 U .S.C. § 78j(b ), and Rule 106-5

       thereunder, 17 C. F. R. § 240.1 0b-5; and

       (b)     orders that while Defendant is liable to pay disgor ement of $670,660.46,

       representing its ill-gotten gains, such obligation to pay dis orgement shall be deemed

       satisfied by the restitution order entered in the criminal ac ion against Robert P. DePalo

        in New York v. DePalo, et al., Indictment No. 01450/20 I 5 (N. Y. Sup . Ct.) ("New York v.

       De Palo").

       3.       Defendant waives the entry of findings of fact and onclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

       4.      Defendant waives the right, if any, to a jury trial an to appeal from the entry of

the Final Judgment.

       5.      Defendant enters into this Consent voluntarily and cpresents that no threats,

offers, promises, or inducements of any kind have been made by tie Commission or any

member, officer, employee, agent, or representative of the Commi sion to induce Defendant to

enter into this Consent.

       6.      Defendant agrees that this Consent shall be incorpo ated into the Final Judgment

with the same force and effect as if fully set forth therein.

       7.       Defendant will not oppose the enforcement of the F, nal Judgment on the ground,

if any exists, that it fails to comply with Rule 65(d) of the Federal   ules of Civil Procedure, and

hereby waives any objection based thereon .

        8.      Defendant waives service of the Final Judgment an I agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will J onstitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide c unsel for the Commission,



                                                   2
        Case 1:15-cv-03877-KMW Document 43 Filed 02/05/19 Page 7 of 10




within thi1ty days after the Final Judgment is filed with the Clerk f the Court, with an affidavit

or declaration stating that Defendant has received and read a copy of the Final Judgment.

       9.      Consistent with 17 C.F.R. § 202.S(f), this Consent esolves only the claims

asserted against Defendant in this civil proceeding. Defendant ac nowledges that no promise or

representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liab lity that may have arisen or

may arise from the facts underlying this action or immunity from ny such criminal liability .

Defendant waives any claim of Double Jeopardy based upon the s~ttlement of this proceeding,
                                                                    I


including the imposition of any remedy or civil penalty herein. D t fendant further acknowledges

that the Court's entry of a permanent injunction may have collateril consequences under federal
                                                                    I
or state law and the rules and regulations of self-regulatory organi ations, licensing boards, and

other regulatory organizations. Such collateral consequences incl de, but are not limited to, a

statutory disqualification with respect to membership or participat on in, or association with a

member of, a self-regulatory organization. This statutory disquali 1cation has consequences that

are separate from any sanction imposed in an administrative procebding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this

action, Defendant understands that he shall not be permitted to co test the factual allegations of

the complaint in this action.

        10.    Defendant understands and agrees to comply with t e terms of 17 C.F.R. §

202.S(e), which provides in pmt that it is the Commission's policy 'not to permit a defendant or

respondent to consent to a judgment or order that imposes a sancti , n while denying the

allegations in the complaint or order for proceedings" and " a refu al to admit the allegations is

equivalent to a denial , unless the defendant or respondent states th the neither admits nor denies



                                                 3
         Case 1:15-cv-03877-KMW Document 43 Filed 02/05/19 Page 8 of 10




the allegations ." As part of Defendant's agreement to comply wi h the terms of Section 202.S(e),

Defendant: (i) will not take any action or make or permit to be mLe any public statement

denying, directly or indirectly, any allegation in the complaint or reating the impression that the

complaint is without factual basis; (ii) will not make or permit to e made any public statement

to the effect that Defendant does not admit the allegations of the c rnplaint, or that this Consent

contains no admission of the allegations, without also stating that       efendant does not deny the

allegations; (iii) upon the filing of this Consent, Defendant hereby withdraws any papers filed in

this action to the extent that they deny any allegation in the comp] int; and (iv) stipu lates solely

for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11

U.S.C. §523, that the allegations in the complaint are true, and fur her, that any debt for
                                                                      !

disgorgement, prejudgment interest, civil penalty or other amount due by Defendant under the

Final Judgment or any other judgment, order, consent order, decre or settlement agreement

entered in connection \Vith this proceeding, is a debt for the violati n [by Defendant] of the

federa l securities laws or any regulation or orde~ issued under suclJ laws, as set forth i~ Section

523(a)(l 9) of the Bankruptcy Code, 11 U.S.C. §523(a)(l9 ). ]f D fondant breaches th is

agreement, the Commission may petition the Court to vacate the F nal Judgment and restore this

action to its active docket. Nothing in this paragraph affects Defe1 dant's : (i) testimonial

obligations; or (ii) right to take legal or factual positions in litigati nor other legal proceedings

in which the Commission is not a party .

        1 l.    Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Fairness Act of l 996, or· ny other provision of la\'-' to

seek from the United States, or any agency , or any official of the       nited States acting in his or
                                                                          1
her official capacity, directly or indirectly, reimbursement of attorr ey's fees or other fees ,



                                                   4
        Case 1:15-cv-03877-KMW Document 43 Filed 02/05/19 Page 9 of 10




expenses, or costs expended by Defendant to defend against this ction. For these purposes,

Defendant agrees that Defendant is not the prevailing party in thi action since the parties have

reached a good faith settlement.

       12.     Defendant agrees to waive all objections, includin but not limited to,

constitutional, timeliness, and procedural objections, to the admin strative proceeding that will be

instituted when the Final Judgment is entered.

       13.     Defendant agrees that the Commission may presen the Final Judgment to the

Coutt for signature and entry \Vithout further notice.

       14.     Defendant agrees that this Court shall retain jurisdi

purpose of enforcing the terms of the Final Judgment.



          1u/15/r6
Dated : _ _ _ _ _ __
                                                                        o er     e ao
                                                                       Managing Member
                                                                                              11
                                                                       488 Madison A venue, 8' Fl
                                                                       New York, New York 10022

       On ~ ~               , 201s:7Zoloer\      ~fdo            a person known to me,
personally appeared before me and acknowledged executing the f, regoing Consent.




                                                              ().
                                                                       Notary Public
                                                                       Commission expires: t,o(   3} 2.,/

Approved as to form:



Q;,Mii?tz,              Esq.
345 Seventh A venue, 21st Floor
New York, NY 10001


                                                  5
      Case 1:15-cv-03877-KMW Document 43 Filed 02/05/19 Page 10 of 10



Attorney for Defendant




                                   6
